510 U.S. 811
West Lynn Creamery, Inc., et al.v.Watson, Commissioner of Massachusetts Department of Food and Agriculture.
No. 93-141.
Supreme Court of United States.
October 4, 1993.

1
Appeal from the Sup. Jud. Ct. Mass.


2
Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 16, 1993. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 14, 1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 5, 1994. This Court's Rule 29 does not apply. Reported below: 415 Mass. 8, 611 N. E. 2d 239.